Case: 18-60020      Document: 00514585496         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-60020                             FILED
                                  Summary Calendar                      August 3, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
JESSE COOLEY, JR.,

              Petitioner

v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; HUNTINGTON INGALLS,
INCORPORATED - PASCAGOULA OPERATIONS,

              Respondents




                       Petition for Review of an Order of the
                               Benefits Review Board
                                  BRB No. 17-0094


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Jesse Cooley Jr. filed a claim against Huntington Ingalls Incorporated
under the Longshore and Harbor Workers’ Compensation Act. See 33 U.S.C.
§ 901 et seq. Cooley alleged that he contracted a permanently disabling lung
disease due to prolonged exposure to asbestos while working for Huntington.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60020     Document: 00514585496       Page: 2   Date Filed: 08/03/2018



                                    No. 18-60020
The administrative law judge (“ALJ”) denied Cooley’s claim after considering
conflicting medical opinions of whether Cooley actually suffered from
asbestosis or an asbestos-related lung condition. The Benefits Review Board
(“BRB”) affirmed the ALJ’s denial of Cooley’s claim. Cooley petitioned to this
court for review of the decision.
      “[O]nce the BRB affirms an order of the ALJ, we need only inquire
whether the BRB ‘correctly concluded that the ALJ’s order was supported by
substantial evidence on the record as a whole and is in accordance with the
law.’” Louisiana Ins. Guar. Ass’n v. Dir., OWCP, 614 F.3d 179, 185 (5th Cir.
2010) (quoting Ingalls Shipbuilding, Inc. v. Dir., OWCP, 991 F.2d 163, 165 (5th
Cir. 1993)). Cooley argues that the ALJ lacked sufficient evidence to deny his
claim and should have relied on the evidence that he does suffer from
asbestosis. Construing Cooley’s pro se brief liberally, he nonetheless fails to
demonstrate that the ALJ erroneously relied on the opposing medical opinions.
The BRB therefore did not err when it concluded that the ALJ’s conclusion was
supported by substantial evidence.
      We DENY the petition for review. Cooley’s motion for appointment of
counsel is also DENIED.




                                         2